          Case 2:20-cr-00222-CFK Document 23 Filed 02/08/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                  :     CRIMINAL ACTION
                                           :
                                           :
     v.                                    :     No. 20-222
                                           :
ROBERT PAYNE                               :
                                           :


                                    ORDER

     AND NOW, this 8th day of February 2021, having considered the

Defendant’s Motion For Bail (ECF No. 20) and the Government’s Response In

Opposition (ECF No. 21), it is hereby ORDERED that the Defendant’s Motion

For Bail (ECF No. 20) is DENIED.



                                                              BY THE COURT:


                                                   _/s/ Chad F. Kenney ______
                                                  CHAD F. KENNEY, JUDGE
